Title: John F. Oliveira Fernandes to Thomas Jefferson, 18 January 1816
From: Oliveira Fernandes, John Francisco
To: Jefferson, Thomas


          
            Dear Sir:
             Norfolk 18th January 1816
          
          I had this honor on the 6th instant, informing you, to have Shipped on board the Rolley (Blennett master) a quart Cask of the best Port Wine—cased; directed (as per order) to the care of Messrs Gibson & Jefferson of Richmond—which, I hope, has, by this time, arrived Safe—
          Judging, after your information, that you prefer, for your own common use, a Sound genuine, old, but not brandyed, wine; and having received on the 16h per the, Jane Couts, from Tenerife, a Small parcell of Teneriffe wine of which 2 hhs & 4 quart Casks—are very old & of the best quality, I thought proper, to inform you, of—that I may Send to you Some of it, if you Say So—
          Waiting for your orders, I will not dispose of it—for this 15 days—
          With the greatest respect & a very Sincere Esteem
          
            I remain Dr Sir Your Mo: obt Servt
            John F. Oliveira Fernandes
          
        